DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification fails to provide antecedent basis for the limitation of claim 1 reciting “the adhering portion includes a first high-weaving-density portion on one side of the low-weaving-density portion and a second high-weaving-density portion on the other side of the low-weaving-density portion”.
Claim Objections
Prior objection overcome by the most recent amendment.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 2-3, 7-9, and 12-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the limitation “the adhering portion is-includes a low-weaving-density portion of the tricot compared to the rest of the tricot that has a high-weaving density, and the adhering portion includes a first high-weaving-density portion on one side of the low- weaving-density portion and a second high-weaving-density portion on the other side of the low-weaving-density portion” and “a first adhering portion provided in a pair of edge portions facing each other” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Regarding claim 3, the limitation “the adhering portion is-includes a low-weaving-density portion of the tricot compared to the rest of the tricot that has a high-weaving density, and the adhering portion includes a first high-weaving-density portion on one side of the low-weaving-density portion and a second high-weaving-density portion on the other side of the low-weaving-density portion” and “a second adhering portion provided in a third edge portion not parallel to the first adhering portion” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Regarding claim 7, the limitation “the adhering portion is-includes a low-weaving-density portion of the tricot compared to the rest of the tricot that has a high-weaving density, and the adhering portion includes a first high-weaving-density portion on one side of the low- weaving-density portion and a second high-weaving-density portion on the other side of the low-weaving-density portion”; “a second adhering portion provided in a third edge portion not parallel to the first adhering portion”; and “the second edge portions include the adhering portion” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Regarding claim 8, the limitation “the adhering portion is-includes a low-weaving-density portion of the tricot compared to the rest of the tricot that has a high-weaving density, and the adhering portion includes a first high-weaving-density portion on one side of the low- weaving-density portion and a second high-weaving-density portion on the other side of the low-weaving-density portion”; “a second adhering portion provided in a third edge portion not parallel to the first adhering portion”; “the second edge portions include the adhering portion”; and “a second adhering portion in a third edge portion not parallel to the pair of second edge portions facing each other” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Regarding claim 9, the limitation “the adhering portion is-includes a low-weaving-density portion of the tricot compared to the rest of the tricot that has a high-weaving density, and the adhering portion includes a first high-weaving-density portion on one side of the low- weaving-density portion and a second high-weaving-density portion on the other side of the low-weaving-density portion”; “a second adhering portion provided in a third edge portion not parallel to the first adhering portion”; “the second edge portions include the adhering portion”; and “the adhering portion included in the pair of second edge portions facing each other is in a ratio (%) of 1 to 10 with respect to a total length of the center tube” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Regarding claim 12, the limitation “the adhering portion is-includes a low-weaving-density portion of the tricot compared to the rest of the tricot that has a high-weaving density, and the adhering portion includes a first high-weaving-density portion on one side of the low- weaving-density portion and a second high-weaving-density portion on the other side of the low-weaving-density portion” and “the adhering portion comprises an outside edge portion of the tricot that is one of the high-weaving-density portions” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Regarding claim 13, the limitation “the adhering portion further includes a second low-weaving-density portion adjacent to the second high-weaving- density portion, and a third high-weaving-density portion adjacent to the second low- weaving-density portion” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20130098831 BY SHRIKHANDE et. al.
Regarding claim(s) 1 & 6, SHRIKHANDE teaches an apparatus comprising: a spiral wound module (see Fig. 5) comprising: a separation membrane leaf comprising:
a separation membrane (118);
a supply-side flow path material (114); and
a permeation-side flow path material (20),
wherein the permeation-side flow path material (20) includes a tricot (see ¶ [0005] “The permeate carrier sheet may be a tricot fabric”);
the tricot (20) includes an adhering portion (62);
at least a part of the adhering portion (see Figs. 4) is a low-weaving-density portion (62) of the tricot (20) compared to the rest of the tricot (20) that has a high-weaving density (60) (see ¶ [0031] “the permeate carrier 20 may be manufactured with thinner borders 62. For example, thinner yarn may be used at the edges of a sheet (in the machine direction) during a warp knitting process similar to that used to produce conventional permeate spacers. For further example, a sheet may me be knit without wales at the edges of a sheet. These two basic techniques may also be combined. For example, a fabric may be knit with more deformable yarns or fewer wales per inch at the edges, followed by applying pressure to the edges.”, emphasis added; a border (62) having fewer wales reads on the low-weaving-density portion claimed);
the adhering portion (62) includes a first high-weaving-density portion (60) on one side of the low-weaving-density portion (62) (see Fig. 4)
the tricot (20) includes one or more wales and one or more courses; the tricot (20) includes an intersection at which any one of the wales and any one of the courses intersect (see ¶ [0005] “The tricot fabric is porous and forms a series of parallel ridges, which keep the membrane leaf from collapsing, separated by grooves on one side of the fabric.”; and ¶ [0030] “The central portion 60, and optionally the borders 62, may be woven into a tricot fabric. In a tricot fabric, the yarn zigzags vertically along columns of the knit resulting in a series of parallel raised wales 66 separating permeate channels 68 on a front side, alternately called the wales side, of the fabric. On the back side of the fabric, which may be called the course side, ribs are formed perpendicular to the raised wales 66, but the ribs are not as sharply defined as the raised wales 66 and are not as tall as the raised wales 66.”); and
an average distance between two intersections arranged in parallel in a direction in which the wales of the low-weaving-density portion is arranged is greater than an average distance between two intersections arranged in parallel in a direction in which the wales of a part other than the low-weaving-density portion is arranged (see ¶ [0031] “These two basic techniques may also be combined. For example, a fabric may be knit with more deformable yarns or fewer wales per inch at the edges, followed by applying pressure to the edges.”; the fewer wales per inch reads on the claimed greater average distance); and
wherein an area of the low-weaving-density portion (62) of the tricot (20) is 0.5% to 5% based on a total area of the tricot (20). (see Table 1; showing total area of the tricot used to be 40x40 inch2 = 1600 inch2; and ¶ [0034] “The width of the glue lines may vary between, for example, 1 inch (approximately 2.54 cm) with automatic glue application and 1.75 inches (approximately 4.44 cm) with manual glue application.”; because the adhesive added is 1 inch wide the area of the low-weaving-density portion is 1x40 inch2; therefore, the area of the low-weaving-density portion is 2.5% of the area of the tricot).
SHRIKHANDE is silent as to:
the adhering portion includes a second high-weaving-density portion on the other side of the low-weaving-density portion; and
where the ratio of 1.25 times or greater between the average distance between two intersections arranged in parallel in a direction in which the wales of the low-weaving-density portion is arranged to the average distance between two intersections arranged in parallel in a direction in which the wales of a part other than the low-weaving-density portion is arranged.
Regarding where the adhering portion includes a second high-weaving-density portion on the other side of the low-weaving-density portion; like the apparatus at issue in Harza, the fact that a claimed device has a plurality of high-weaving-density portions is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one high-weaving-density portion. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to add a second high-weaving-density portion to spiral wound membrane of SHRIKHANDE, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04.VI.B.) and doing so would yield the predictable result of extending the length of the spiral wound membrane while reducing pressure induced expansion of the permeate channel.
Regarding where the ratio of 1.25 times or greater between the average distance between two intersections arranged in parallel in a direction in which the wales of the low-weaving-density portion is arranged to the average distance between two intersections arranged in parallel in a direction in which the wales of a part other than the low-weaving-density portion is arranged; SHRIKHANDE teaches where “the average distance between two intersections arranged in parallel in a direction in which the wales are arranged in the low-weaving-density portion” is a result effective variable relating to containing the adhesive to the edge of the separation membrane leaf and increasing the working area of the separation membrane leaf. Specifically, by increasing the average distance between two intersections arranged in parallel in a direction in which the wales are arranged in the low-weaving-density portion (i.e., the result-effective variable) (see ¶ [0031] “the permeate carrier 20 may be manufactured with thinner borders 62. … a sheet may me be knit without wales at the edges of a sheet. … a fabric may be knit with … fewer wales per inch at the edges”), SHRIKHANDE teaches that the spread of adhesive is directed outward and the active membrane are is increased (i.e., the measurable parameter) (see ¶ [0035] “when a permeate carrier 20 with thinner borders 62 is used, the adhesive is also encouraged to spread outwards, rather than inwards past the transition 70. The transition 70 is located to provide an adequate, but not excessive, width of adhesive at the side edges of a membrane leaf 12. The borders 62 thus inhibit excessive loss in membrane active area. Compared to a typical manually rolled element, the active membrane area could be increased by about 4% by restricting spread of the adhesive beyond the 1 inch side glue lines experienced with automated gluing. However, the inventors believe that the transition 70 may allow thinner glue lines to be sufficient, which would create a corresponding increase in active membrane area per element. A further benefit would be reduced local blockage of otherwise open permeate channels, which would allow membrane area past the blockage be more productive. In some cases, less glue might be used per element.”).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to have “an average distance between two intersections arranged in parallel in a direction in which the wales of the low-weaving-density portion is arranged” be 1.25 times or greater than “an average distance between two intersections arranged in parallel in a direction in which the wales of a part other than the low-weaving-density portion is arranged” in the tricot of SHRIKHANDE in order to yield a predictable, workable product that is contains the adhesive to the low-weaving-density portion, directs said adhesive outward toward the edge of the separation membrane, and increase the active area of the membrane. MPEP 2144.05.II.B.
Regarding claim(s) 2 & 7, SHRIKHANDE teaches the separation membrane leaf of claims 1 & 6.
SHRIKHANDE further teaches a center tube (see Fig. 1, tube 16),
wherein the tricot (20) includes a first edge portion (64) connected to the center tube (16) (see ¶ [0029] “The borders 62 are generally perpendicular to a front edge 64 of the permeate carrier 20 that will be open to the central tube 16.”; and ¶ [0024], below);
wherein the tricot (20) further includes a first adhering portion (62) provided in a pair of second edge portions (62) facing each other (see Fig. 3);
and the second edge portions (62) include the adhering portion (62) (see ¶ [0024] “The edge of the membrane leaf 12 abutting the central tube 16 is open, but the other three edges of a leaf 12 are sealed, for example by an adhesive.”); and
the separation membrane leaf is wound around an outer side of the center tube (see Figs. 1-2) (see ¶ [0004] “A spiral wound membrane element is made by wrapping one or more membrane leaves and feed spacer sheets around a perforated central tube.”).
Regarding claim(s) 3 & 8, SHRIKHANDE teaches the separation membrane leaf of claims 2 and 7.
SHRIKHANDE further teaches wherein the tricot (20) further includes a second adhering portion (64) provided in a third edge portion (64) not parallel to the first adhering portion in the pair of second edge portions facing each other (see ¶ [0024] “The edge of the membrane leaf 12 abutting the central tube 16 is open, but the other three edges of a leaf 12 are sealed, for example by an adhesive.”; ¶ [0043] “To seal the edges of the membrane leaf 112, adhesive may be applied at or near the distal edges of aligned membrane sheets 118 and the second permeate carrier 120.”; and ¶ [0048] “This option may reduce the overall thickness of the membrane leaf at the three sealed edges by the spreading and penetration of the adhesive into the second permeate carrier 120 at the distal edge.”)).
Regarding claim(s) 5, SHRIKHANDE teaches the separation membrane leaf of claim 1.
SHRIKHANDE further teaches wherein the tricot (20) has a thickness of about 0.18 mm (7 milli-inches) to about 0.33 mm (13 milli-inches) (see ¶ [0062] “the inventors constructed another spiral wound membrane element using the second permeate carrier 120 that was approximately 9 mils (approximately 2.28.times.10.sup.-2 cm) thick”).
Regarding claim(s) 9, SHRIKHANDE teaches the spiral wound module of claim 7.
SHRIKHANDE is silent as to where the adhering portion (62) included in the pair of second edge portions facing each other is a ratio (%) of 1 to 10 with respect to a total length of the center tube.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 10, SHRIKHANDE teaches the spiral wound modules of claim 6.
SHRIKHANDE further teaches an apparatus comprising:
one or more of the spiral wound modules of claim 6 (see ¶ [0028] “a spiral wound membrane module 30 has an element 10 located inside of a pressure vessel 32. … If there are multiple elements 10 in a pressure vessel 32, the second end 54 of an upstream element 10 is typically connected to the first end 52 of a downstream element.”).
Regarding claim(s) 11 & 12, SHRIKHANDE teaches the separation membrane leaf of claim 1.
SHRIKHANDE further teaches the adhering portion (64/62) comprises an outside edge portion of the tricot (see ¶ [0036] “The membrane leaf 112 may be sealed at three edges with the edge that is closest to the central tube 116 left open.”)
SHRIKHANDE is silent as to wherein the average distance between intersections of the wales and the courses included in the low-weaving-density portion of the tricot is from 537 µm to 690 µm; or the adhering portion comprises an outside edge portion of the tricot in which an average distance between two intersections of the wales and the courses is from 410 µm to 444 µm.
However, SHRIKHANDE teaches where “the average distance between two intersections arranged in parallel in a direction in which the wales are arranged in the low-weaving-density portion” is a result effective variable relating to containing the adhesive to the edge of the separation membrane leaf and increasing the working area of the separation membrane leaf. Specifically, by increasing the average distance between two intersections arranged in parallel in a direction in which the wales are arranged in the low-weaving-density portion (i.e., the result-effective variable) (see ¶ [0031] “the permeate carrier 20 may be manufactured with thinner borders 62. … a sheet may me be knit without wales at the edges of a sheet. … a fabric may be knit with … fewer wales per inch at the edges”), SHRIKHANDE teaches that the spread of adhesive is directed outward and the active membrane are is increased (i.e., the measurable parameter) (see ¶ [0035] “when a permeate carrier 20 with thinner borders 62 is used, the adhesive is also encouraged to spread outwards, rather than inwards past the transition 70. The transition 70 is located to provide an adequate, but not excessive, width of adhesive at the side edges of a membrane leaf 12. The borders 62 thus inhibit excessive loss in membrane active area. Compared to a typical manually rolled element, the active membrane area could be increased by about 4% by restricting spread of the adhesive beyond the 1 inch side glue lines experienced with automated gluing. However, the inventors believe that the transition 70 may allow thinner glue lines to be sufficient, which would create a corresponding increase in active membrane area per element. A further benefit would be reduced local blockage of otherwise open permeate channels, which would allow membrane area past the blockage be more productive. In some cases, less glue might be used per element.”).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to have “the average distance between intersections of the wales and the courses included in the low-weaving-density portion of the tricot is from 537 µm to 690 µm or from 410 µm to 444 µm” in the tricot of SHRIKHANDE in order to yield a predictable, workable product that is contains the adhesive to the low-weaving-density portion, directs said adhesive outward toward the edge of the separation membrane, and increase the active area of the membrane. MPEP 2144.05.II.B.
Regarding claim(s) 13, SHRIKHANDE teaches the separation membrane leaf of claim 1.
SHRIKHANDE is silent as to wherein the adhering portion further includes a second low-weaving-density portion adjacent to the second high-weaving-density portion, and a third high-weaving-density portion adjacent to the second low- weaving-density portion.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of high-weaving-density and low-weaving-density portions is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one high-weaving-density or low-weaving-density portion. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to add a second low-weaving-density portion and a third high-weaving-density portion to spiral wound membrane of SHRIKHANDE, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04.VI.B.) and doing so would yield the predictable result of extending the length of the spiral wound membrane while reducing pressure induced expansion of the permeate channel.
Response to Amendment
Applicant’s amendments to the claims have overcome objections and rejections under 35 USC § 103, 112(d), and 112(b) previously set forth.
New rejections under 35 U.S.C. § 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 5-11, with respect to the rejection(s) of claim(s) 1-13 under 35 USC § 103 have been fully considered, but they are not persuasive.
In response to applicant’s argument that the low density weave reduces the bubbles formed during manufacture, see pages 6-11, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, see pages 5-10, it is noted that the features upon which applicant relies (i.e., the claimed invention reduces bubbles introduced during manufacturing, enhanced salt rejection, enhanced sealability, an edge portion having a similar density than the rest of the tricot) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments as to the low-weave density, see pages 8-10; SHRIKHANDE clearly teaches increasing the average distance between wales (see ¶ [0031] “the permeate carrier 20 may be manufactured with thinner borders 62. … a sheet may me be knit without wales at the edges of a sheet. … a fabric may be knit with … fewer wales per inch at the edges”, emphasis added).
Applicant’s newly added limitations have been found to be obvious as a mere duplication of parts as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773